Case 1:21-cv-00423-FB-RLM Document 11 Filed 04/28/21 Page 1 of 1 PageID #: 36
                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




April 28, 2021

VIA ECF


The Honorable Roanne L. Mann
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re:     Fischler v. Assembly Brands, Inc. Case No. 1:21-cv-00423-FB-RLM


Dear Judge Mann:

We represent defendant Assembly Brands, Inc. (“Defendant”) in the above-referenced matter. Together
with counsel for plaintiff, Brian Fischler, we jointly and respectfully move this Court to stay all case
deadlines in this action for forty five (45) days, from April 28, 2021 to June 14, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub




cc:     All counsel of record (by ECF)




US_Active\118114226\V-1
